The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 4, 2014

                                     No. 04-14-00024-CR

                                    Edward M. JOHNSON,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1998CR6320
                         Honorable Mark R. Luitjen, Judge Presiding

                                        ORDER
       On July 28, 2014, Appellat Edward M. Johnson filed correspondence with this court
seeking correction for an inaccurate clerk’s record.

       On January 21, 2014, this court administratively closed appeal number 04-14-00024-CR.
We therefore consider Appellant’s correspondence as a motion seeking assistance in filing a
post-conviction writ of habeas corpus. This court has “no jurisdiction over post-conviction writs
of habeas corpus in felony cases.” In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San
Antonio 1998, orig. proceeding); accord TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.
2010). Post-conviction writs of habeas corpus are to be filed in the trial court in which the
conviction was obtained and made returnable to the Court of Criminal Appeals. See TEX. CODE
CRIM. PROC. ANN. art. 11.07(b) (West Supp. 2010).

       Appellant’s motion is DENIED without prejudice to seeking relief in the proper court.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court